DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendment filed on June 12, 2020.  As directed by the amendment: claims 68, 70-72, 76, 85, 92, 93, 95-101, 103, 104, 107, 114, and 115 have been amended and claims 1-65, 73-75, 77-84, 86-91, 108-113, and 117-241 have been canceled.  Thus, claims 66-72, 76, 85, 92-107, and 114-116 are presently pending in the application.

Drawings
The drawings are objected to because Fig. 18B, 18C shows an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 3 reads “an” but is suggested to read --an-- to correct a typographical error.  Line 8 further includes the implied language “methods are also disclosed.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paras. 372 and following are shown indented with bullet points, which should be removed.
Appropriate correction is required.

Claim Objections
Claims 85 and 100 are objected to because of the following informalities:
Claim 85 line 3 reads “adjust the flow rate” but is suggested to read --adjust the predetermined flow rate-- for consistent claim terminology throughout.
Claim 100 line 2 reads “to automatically controlling the delivery” is suggested to read --to automatically control the delivery-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-116 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 66, line 8 recites the limitation “at least about 10 liters/minute,” which renders the claim unclear.  The term “at least” limits the term to values 10 or higher; but the term “about” allows for values below 10.  Therefore, the term modifiers are contradictory.
Regarding claim 67, line 2 recites the limitation “the wall,” which lacks antecedent basis in the claim.
Regarding claim 70, lines 1-2 recite the limitation “the hypoxic gas,” which lacks antecedent basis in the claim.  Claim 107 line 2 suffers from the same deficiency.
Regarding claim 71, line 3 recites the limitation “the peak inspiratory demand,” which lacks antecedent basis in the claim.
Regarding claim 85, line 2 recites the limitation “a sensor,” which renders the claim unclear.  It is unclear if this is the same or a different sensor than the one recited in claim 66 line 9, from which claim 85 depends.  Claim 101 line 2 suffers from the similar deficiency.
Regarding claim 96, line(s) 3 recite(s) the limitation “about 80% to about 94%,” which renders the claim unclear.  The bounds of the range are unclear through use of the term “about” at both limits of the range.  Claims 97-99 each suffer from a similar deficiency.
Regarding claim 101, line 2 recites the limitation “the oxygen concentration,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66-70, 72, 92, 95-100, and 115 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2007/0077200 to Baker (herein Baker) in view of US Pat. Pub. 2008/0078385 to Xiao et al (herein Xiao).
Regarding claim 66, Baker discloses a system configured for providing a hypoxic flow of gases to a user (ventilation system 10, Fig. 1), comprising: an apparatus (shown in Fig. 1) comprising a gas flow path (the solid lines connecting valves 22, 26, and 30 to heater 48 forms a gas flow path to inspiration line 12, Fig. 1), an ambient air inlet (valve 22 may open to ambient air, Para. 16, Fig. 1), and a hypoxic gas source inlet (valve 30, Fig. 1) configured to connect to a hypoxic gas source (nitrogen supply 28, Fig. 1) and configured to create a hypoxic gas composition upon mixing of ambient air and the hypoxic gas (air from valve 22 and nitrogen from valve 30, optionally with oxygen from valve 26, is mixed inline and pass through heater 48, Fig. 1, the gas mixture passing through inspiration line 12 to the user, Para. 14, Fig. 1); a user interface comprising a nasal cannula comprising nasal prongs (delivery piece 54 is configured as a nasal cannula with nasal prongs, Para. 25); a gas flow generation element configured to deliver the hypoxic gas composition to nares of the user at a predetermined flow rate (nitrogen supply 20 can be configured as a high pressure tank or pressurized cylinder to supply gas to the inspiration line 12, Para. 16, Fig. 1); a sensor (sensor 46, Fig. 1) configured to measure a physiological parameter of the user (sensor 46 may be a pulse oximeter which measures blood oxygen saturation, Para. 21), wherein the physiological parameter is blood oxygen saturation (sensor 46 may be a pulse oximeter which measures blood oxygen saturation, Para. 21); and a controller (master controller 38, Fig. 1) configured to automatically control the delivery of the hypoxic gas composition based on the measured physiological parameter (controller 38 operates the inlet portion 18 having the valves 22, 26, and 30).  Baker does not explicitly disclose the predetermined flow rate being at least 10 liters/minute.
However, Xiao teaches a Heliox delivery system (10, Fig. 1) including a flow rate of at least 10 liters/minute (blended gas 17 is delivered to the patient at a flow rate ranging between 0-25 liters/minute, Para. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baker to a flow rate of at least 10 liters/minute as taught by Xiao in order to supply an appropriate gas flow to meet the patient’s needs.
Regarding claim 67, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses wherein the gas flow generation element comprises a pressurized tank (nitrogen supply 28 is formed as a pressurized cylinder, Para. 16).
Regarding claim 68, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses further comprising the hypoxic gas source (nitrogen supply 28 is part of ventilation system 10, Fig. 1).
Regarding claim 69, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 68.
Baker further discloses wherein the hypoxic gas source comprises a hypoxic gas reservoir (nitrogen supply 28 is a pressurized cylinder of nitrogen gas, Para. 16).
Regarding claim 70, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses wherein the hypoxic gas comprises enriched nitrogen (nitrogen supply 28 supplies nitrogen gas, Para. 16).
Regarding claim 72, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses further comprising a heating element configured to heat the hypoxic gas composition prior to reaching the nares of the user (inlet portion 18 feeds the mixed gas through heater 48 prior to the gas reaching the patient, Para. 25).
Regarding claim 92, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses wherein the physiological parameter further comprises a heart rate and respiratory rate (sensor 46 may also include a heart rate sensor and respiratory rate sensor, Para. 20).
Regarding claim 95, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses wherein the controller is configured to titrate the composition of the hypoxic gas composition to achieve a blood oxygen saturation of the user of less than about 95% (master controller 38 operations the inlet portion 18 to maintain patient blood oxygen levels between 70% and 97%, Para. 23).
Regarding claim 96, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses wherein the controller is configured to titrate the composition of the hypoxic gas composition to achieve a blood oxygen saturation of the user of between about 80% and about 94%
Regarding claim 97, claim 97 recites essentially the same limitations as those found in claim 96.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 97.
Regarding claim 98, claim 98 recites essentially the same limitations as those found in claim 96.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 98.
Regarding claim 99, claim 99 recites essentially the same limitations as those found in claim 96.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 99.
Regarding claim 100, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Baker further discloses wherein the controller is configured to automatically controlling the delivery of the hypoxic gas composition by adjusting an amount of hypoxic gas mixed into the hypoxic gas composition (master controller 38, through sub-controller 36, controls the valve 30 to adjust the nitrogen fraction in the supplied gas mixture, Para. 22).
Regarding claim 115, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.
Modified Baker further discloses wherein the system is a high flow device (the Baker ventilation system 10 supplies gas up to Xiao 25 liters/minute, the term “high flow” is being interpreted in accordance with Para. 307 of the instant application, which defines “high flow” as any flow rate greater than 10 liters/minute).

Claims 71, 76, 85, 93, 94, 107, and 114 are rejected under 35 U.S.C. § 103 as being unpatentable over Baker and Xiao, as applied to claim 66 above, and further in view of US Pat. Pub. 2016/0193438 to White et al (herein White).
Regarding claim 71, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  Baker, as modified above, does not disclose wherein the gas flow generation element is configured to deliver the hypoxic gas composition sufficient to meet the peak inspiratory demand of the user.
However, White teaches a flow therapy system (Fig. 70A) including wherein the gas flow generation element is configured to deliver the hypoxic gas composition sufficient to meet the peak inspiratory demand of the user (the system 10 is configured to calculate and meet peak inspiratory demand, Para. 490).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow rate of modified Baker to meet peak inspiratory demand as taught by White in order to ensure sufficient flow for the user at all stages of the respiratory cycle.
Regarding claim 76, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  Baker, as modified above, does not disclose further comprising a humidification element configured to humidify the hypoxic gas composition prior to reaching the nares of the user.
However, White teaches a flow therapy system (Fig. 70A) including a humidification element configured to humidify the hypoxic gas composition prior to reaching the nares of the user (humidifier 12 receives air from mixing chamber 70 before entering breathing conduit 16, Fig. 70A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Baker to add a humidifier as taught by White in order to increase the comfort of the airway of the patient and to avoid drying out the airways.
Regarding claim 85, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  Baker, as modified above, does not disclose wherein the system comprises a sensor configured to measure a peak inspiratory demand of the user; and the system is configured to adjust the flow rate based upon the measured peak inspiratory demand.
However, White teaches a flow therapy system (Fig. 70A) including wherein the system comprises a sensor configured to measure a peak inspiratory demand of the user (system 10 measures the inspiratory flow rate, including peak demand, of the user, Para. 490); and the system is configured to adjust the flow rate based upon the measured peak inspiratory demand (the system adjusts the flow rate to the patient in order to meet the inspiratory demand, Paras. 490-491).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Baker to include a peak inspiratory sensor as taught by White in order to ensure sufficient flow for the user at all stages of the respiratory cycle.
Regarding claim 93, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  Baker, as modified above, does not disclose further comprising an alarm configured to notify the user when the physiological parameter deviates from a pre-selected range for at least a pre-determined period of time.
However, White teaches a flow therapy system (Fig. 70A) including an alarm (the system may include alarms, Para. 792) configured to notify the user when the physiological parameter deviates from a pre-selected range for at least a pre-determined period of time (when parameters of the system fall outside target or predetermined thresholds/values, the system may alarm to alert the user visually on the input/output device, Para. 792).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Baker to include an alarm as taught by White in order to alert the user to potentially unwanted or dangerous breathing conditions.
Regarding claim 94, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  
Modified Baker further discloses wherein the alarm comprises one of a visual alarm (White alarm is visually displayed on the input/output device, White Para. 792).
Regarding claim 107, claim 107 recites essentially the same limitations as those found in claim 100.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 107.
Regarding claim 114, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  Baker discloses a nasal cannula (25); but Baker, as modified above, does not explicitly disclose wherein the nasal cannula is non-sealed.
However, White teaches a flow therapy system (Fig. 70A) including wherein the nasal cannula is non-sealed (the nasal cannula is non-sealed, Para. 246).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal cannula of modified Baker to be non-sealed as taught by White in order to be more comfortable to the user.

Claims 101-106 are rejected under 35 U.S.C. § 103 as being unpatentable over Baker and Xiao, as applied to claim 66 above, and further in view of US Pat. Pub. 2007/0221225 to Kutt et al (herein Kutt).
Regarding claim 101, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 66.  Baker, as modified above, does not disclose a sensor configured to sense the oxygen concentration of the hypoxic gas composition.
However, Kutt teaches a simulated altitude apparatus (Fig. 1) including a sensor configured to sense the oxygen concentration of the hypoxic gas composition (the apparatus includes an oxygen sensor 354 which feeds to control device 2 for display to the display 383, Paras. 130 and 141, the controller 2 being configured to determine a target oxygen concentration, ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Baker to include an oxygen sensor as taught by Kutt in order to accurately control the gas mixture being supplied to the patient for increased patient safety.
Regarding claim 102, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 101.
Modified Baker further discloses a display, wherein the system is configured to output the sensed oxygen concentration in real time to the display (Kutt display 383 received information from Kutt oxygen sensor 354 to display to the user, Kutt Para. 140).
Regarding claim 103, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 101.  Baker, as modified above, does not disclose wherein the system is further configured to correlate the sensed oxygen concentration to an altitude equivalent using a processor, and outputting the altitude equivalent in real time to the display.
However, Kutt teaches a simulated altitude apparatus (Fig. 1) including wherein the system is further configured to correlate the sensed oxygen concentration to an altitude equivalent using a processor (“The digital readout 383 displays the simulated altitude based the oxygen level in the enclosure 1” based on calculation performed by controller 2, Para. 142), and outputting the altitude equivalent in real time to the display (the simulated altitude is displayed by digital readout 383, Para. 142).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Baker to include altitude calculation as taught by Kutt in order to facilitate the user training for a particular environment for which they will going.
Regarding claim 104, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 101.  
Baker further discloses wherein the system is further configured to obtain a target oxygen concentration of the hypoxic gas composition based on the blood oxygen saturation (sensor 46 detects the blood oxygen, the controller 38 setting a target level for the blood oxygen saturation, Para. 22). 
Regarding claim 105, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 104.
Baker further discloses wherein the system is configured to achieve the target oxygen concentration based on the sensed oxygen concentration (based on a comparison between the target and actual blood oxygen levels, the controller 38 adjusts the amount of nitrogen or ambient air into the mix provided to the patient, Para. 22).
Regarding claim 106, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 105.
Baker further discloses wherein the system is further configured to achieve the target oxygen concentration by controlling a hypoxic gas inlet valve (based on a comparison between the target and actual blood oxygen levels, the controller 38 adjusts the amount of nitrogen or ambient air into the mix provided to the patient, Para. 22, the controller 38 controlling the valve 28 to control the flow of nitrogen, Fig. 1).

Claim 116 is rejected under 35 U.S.C. § 103 as being unpatentable over Baker and Xia, as applied to claim(s) 115 above, and further in view of US Pat. 5,850,833 to Kotliar (herein Kotliar).
Regarding claim 116, the modified Baker discloses all the claimed limitations, as discussed above with respect to the rejection of claim 115.  The modified Baker discloses a high flow device; but Baker, as modified above, does not disclose wherein the high flow device is portable.
However, Kotliar teaches a hypoxic training apparatus (Fig. 1) including wherein the high flow device is portable (the apparatus is portable, Col. 2 lines 37-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Baker to be portable as taught by Kotliar in order to facilitate the user performing other activities or training simultaneously with hypoxic training.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0247311 to Vacchiano et al, US 2004/0134493 to McCombs et al, US 2006/0196502 to Pilcher et al, and US 6,561,185 to Kroll each recite a hypoxic therapy device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785               

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785